DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 11/02/2022.
	Claims 1-3, 5-8, 14, 26 and 32 have been amended. Claims 33-38 have been newly added. Claims 4, 9-11, 15-17, 20-23 and 27-29 have been canceled.  Claims 1-3, 5-8 , 12-14, 18-19, 24-26 and 30-38 remain pending in the application. 

Response to Amendment

The amendment filed 11/02/2022.has been entered. Claims 1-3, 5-8, 14, 26 and 32 have been amended. Claims 33-38 have been newly added. Claims 4, 9-11, 15-17, 20-23 and 27-29 have been canceled.  Claims 1-3, 5-8 , 12-14, 18-19, 24-26 and 30-38 remain pending in the application. 
Applicant amendments to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 05/25/2022. The rejection has been withdrawn in view of the amended Drawings.
Applicant amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed on 05/25/2022. The rejection has been withdrawn in view of the amended Claims.
Applicant amendments to the 35 U.S.C. § 112b rejections have overcome the rejections previously set forth in the Non-Final Office Action mailed on 05/25/2022. The rejection has been withdrawn in view of the amended Claims.
Applicant amendments to the 35 U.S.C. § 101 rejections have overcome the rejections previously set forth in the Non-Final Office Action mailed on 05/25/2022. The rejection has been withdrawn in view of the amended Claims.



Response to Arguments


 	Regarding Applicant’s arguments, on page 16-23 of the remark filed on 11/02/2022, on the newly amended limitations of independent claim 1: “a method for verifying with an apparatus the integrity of a message containing some audio, photo or video file and originating from a sender, the method comprising: the mixing function being an XOR logic function or consisting in adding the mixer number to the end of the first dataset or being an encrypting function using the mixer number as encryption key to encrypt the first dataset. vii. decrypting the second dataset with a symmetric key or an asymmetric key, ,”, arguments are not persuasive.
Applicant argues on page 18-19 l that the cited references fail to expressly or inherently disclose or make obvious the features that incorporate a method for verifying with an apparatus the integrity of a message containing some audio, photo or video file and originating from a sender, the method comprising: the mixing function being an XOR logic function or consisting in adding the mixer number to the end of the first dataset or being an encrypting function using the mixer number as encryption key to encrypt the first dataset, vii. decrypting the second dataset with a symmetric key or an asymmetric key. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Miranda teaches on Par. (0032) that messages include audio files or video calls as well as on Par. (0028) and (0039) describing the verification of the message with audio or video content that is transmitted and decrypted by a user to verify the sender. Miranda further describes on Par. (0042-0047) the authentication process of the message from sender to receiver. Minematsu then teaches a mixing function being an XOR function on Par. (0061-0062) describing how a hash and random number are executed through ha XOR function. Sun then discloses on Par. (0038) a encryption and decryption process using a symmetric key of multiple files.
Applicant further argues on page 19 last paragraph of the remarks filed on 11/02/2022 that the cited references fail to expressly or inherently disclose or make obvious the features that incorporate mixing a mixer number with the first dataset using am mixing function. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Minematsu teaches on Par. (0035) the mixing of a mixer number or random number that is generated from the apparatus and encrypted with a first dataset or first message using a mixing function by applying an encryption function. Minematsu discloses on Par. (0038) the mixing function or encryption function being used to combine the random number with the message
Applicant further argues on page 21 paragraphs 1-3 of the remarks filed on 11/02/2022 that the claimed limitation step of hashing the mixed data is missing in the cited reference as well as step v consisting in the apparatus sending the identifier of the message and the mixer number to the sender of the message. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Minematsu teaches on Par. (0040) a hash procedure with a hash unit that is applied to a mixed data or message with the corresponding tag and random number. Minematsu further discloses on Par. (0035) a hash function is applied to the mixed data or message. Minematsu describes in Par. (0060-0063) the process of hashing using a hash function the mixed data or set of the message with a certain number of bits. Minematsu discloses in Par. (0080)) a description of the mixed data or message corresponding to a tag and random number that are linked. Examiner asserts that as the claims are presently written there is no clear example as to what the mixed data represents, therefore it was broadly and reasonably interpreted that mixed data represents a message, payload or set of data associated with the mixer or random number and when a hashing function hashes the message or set of data the claim limitation is met. Examiner understands the perspective and interpretation by the applicant of the claims stating that Minematsu implements a process in which the mixed data or message is hashed before being encrypted, but as the claims are presently written there is no clear definition reciting that the encryption occurs before the hashing process. As the claims are presently written the claim limitation calls for a hashing of the mixed data alone. The instant application states in specification on Page 6 lines 25-32 describing that the mixed message is encrypted before hashing it. Examiner suggests amending the claims to clearly define as stated in the specification the step of encrypting the mixed data and then subsequently hashing it. Minematsu further teaches on Par. (0110) the sending of an identifier or tag to the sender of the message by sending the tag and encrypted mixer number to the original destination of the message. Minematsu discloses on Par. (0053) that the sender or destination of the message was the tag generation apparatus that transmitted the first message and is thus classified as the sender as well as on Par. (0083-0085) and (0140-0142) describing a sender of the message that receives the encrypted random number and identifier.
Applicant further argues on page 22  paragraphs 1-3 of the remarks filed on 11/02/2022 that prior art reference Sun et al. cannot remedy the deficiencies or Minematsu nor suggest any of the missing steps and overall differs from Minematsu. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Sun is analogous prior art as it addresses verification of datasets using a mixer number and mixing function to determine the integrity of the message originating from the sender. Sun includes a hash based verification mixed with the data much like Minematsu. Therefore, the rejection is maintained.



Claim Objections

Claims 2, 6 and 8are objected to because of the following informalities:

In regards to Claim 2, 6, and 8, the applicant recites the limitations “the result”, this is unclear because the result lacks antecedent basis and was never previously recited in the claims”. This creates as to which result the applicant is referring to. The specification state in Page 2 lines 5-25 The result of the hashing is sent unencrypted to the other party. The message is sometimes transmitted as such or encrypted. The random number is always transmitted signed, and optionally encrypted, to the other party. The fact of not encrypting the hash when the message is itself not encrypted makes the transmission vulnerable to very powerful or quantum computers that are able to compute random numbers compatible with the unencrypted message and the result of the hash..”. Therefore it will be broadly and reasonably interpreted that the result is referring to the data corresponding to the previous step. The Examiner suggests amending the claims by using the phrase “a” in front of result to recite proper claim language when first reciting a claim and to eliminate confusion. Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1-2, 5-6, 12-14, 17-19, 24-26, and 30-32 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-33 of copending U.S Application No. 16/793,123. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variations of the same invention (i.e. see table below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application
Co-Pending Application 



U.S Application No. 16, 934, 376
U.S Application No. 16, 793, 123
Claim 1: 

A method for verifying with an apparatus the integrity of a message containing some audio, photo or video file originating from a sender, the method comprising:


 i. receiving with the apparatus the message and an identifier of the message, the message forming a first dataset,

 ii. generating a number, called mixer number,

 iii. obtaining mixed data by mixing the mixer number with the first dataset using a mixing function, the mixing function being an XOR logic function or consisting in adding the mixer number to the end of the first dataset or being an encrypting function using the mixer number as encryption key to encrypt the first dataset




iv. hashing the mixed data using a hash function,

 

v. sending with the apparatus the identifier of the message and the optionally encrypted mixer number to the sender of the message, 



vi. receiving with the apparatus an encrypted second dataset, originating from the sender, 


vii. decrypting the second dataset with a symmetric key or an asymmetric key , and 


x. comparing the hash obtained in step iv with the second dataset decrypted in step vii the integrity of the message being ensured when the second dataset decrypted in step vii and the hash obtained in step iv are identical.

Claim 1: 

A method for verifying with an apparatus integrity of a message originating from a sender, the method comprising: 

i. the apparatus receiving the message and an identifier of the message, said message forming a first dataset,

 ii. generating a number, called mixer number, 

iii. mixing the mixer number with the first dataset using a mixing function. in order to obtain mixed data. 

iv, hashing the mixed data using a hash function,

 v. optionally encrypting the mixer number, 

vi. the apparatus sending the identifier of the message and the optionally encrypted mixer number to the sender of the message,  









vii. the apparatus receiving an encrypted second dataset, originating from the sender, 


viii. decrypting the second dataset, and

 


ix. comparing the hash obtained in step i with the second dataset decrypted in step viii and assumed to be the hash of the message mixed with the sane mixer number as that used in step iii and with the same mixing function, the integrity of the message being ensured if the second dataset decrypted in step iii and the hash obtained in step iv are identical.


Claim 2:
The method according to claim 1, comprising, between steps vi and vii:

 - the sender receiving the identifier of the message and the mixer number, 



- identifying, using the identifier of the message, the message sent to the apparatus, 

- mixing the message with the mixer number using the mixing function, 

- hashing the result of the preceding step using the same hash function that is being used by the apparatus 

- encrypting the hash resulting from the preceding step, and 


- sending to the apparatus the encrypted hash.
Claim 2:
The method according claim 1, comprising. between steps vi and vii: 

- the sender receiving the identifier of the message and the optionally encrypted mixer number, 

- optionally decrypting the mixer number,

 - identifying, using the identifier of the message, the message sent to the apparatus, 

- mixing the message with the optionally decrypted mixer number using the mixing function, 

- hashing the data resulting from the preceding step using the hash function, 

- encrypting the hash resulting from the preceding step, and 

- sending to the apparatus the encrypted hash.
Claim 5:
A method for verifying with an apparatus the integrity of a message containing some audio, photo or video file forming a first dataset originating from a sender, the method comprising: 


i. the apparatus receiving the message, an encrypted second dataset and an encrypted number, called mixer number, 

ii. attempting to decrypt the second dataset with a symmetric key decryption or an asymmetric key and decrypt the encrypted number during a timeout period, 



 iii. mixing the message with the mixer number, using a mixing function, in order to obtain mixed data, the mixing function being an XOR logic function or consisting in adding the mixer number to the end of the first dataset or being an encrypting function using the mixer number as encryption key to encrypt the first dataset

vi. hashing the mixed data using a hash function, and 

v. comparing the hash obtained in step iv with the second dataset decrypted in step ii, the integrity of the message being ensured when the hash obtained in step iv and the second dataset decrypted in step ii are identical.
Claim 6:

A method for verifying with an apparatus the integrity of a message forming a first dataset originating from a sender, the method comprising: 

i. the apparatus receiving the message. an encrypted second dataset and an encrypted number, called mixer number, 

ii. decrypting the mixer number and the second dataset, and 









iii. mixing the message with the mixer number, using a mixing function. in order to obtain mixed data, 

iv, hashing the mixed data using a hash function, and 

V. comparing the hash obtained in step i with the second dataset decrypted in step ii and assumed to be the hash of the first dataset mixed with the sane mixer number as that used in step iii and with the same mixing function, the integrity of the message being ensured if the hash obtained in step iv and the second dataset decrypted in step ii are identical.
Claim 6:

The method according to claim 5, comprising, before step i: 

- the sender generating the mixer number, 


- mixing the mixer number with the message, using the mixing function, 

- hashing the result of from the preceding step using the hash function, 

- encrypting the hash resulting from the preceding step with a symmetric or an asymmetric key and forming the second dataset, 

- encrypting the mixer number, and

 - sending to the apparatus the message, the encrypted second dataset and the encrypted mixer number.
Claim 7:
The method according to claim 6. comprising, before step i: 


- the sender generating the mixer number. 

- mixing the mixer number with the message, using the mixing function, 

- hashing the data resulting from the preceding step using the hash function, 

- encrypting the hash resulting from the preceding step and forming the second dataset. 

- encrypting the mixer number. And

 - sending to the apparatus the message, the encrypted second dataset and the encrypted mixer number.
Claim 12:

The method according to claim 1, the mixer number being generated randomly.
Claim 13: 

The method according to claim 1, the mixer number being generated randomly.
Claim 13:

The method according to claim 1, the hash function being chosen among SHA1, SHA2, SHA256, MD5 and the Jenkins function.
Claim 14:

The method according to claim 1, the hash function being chosen among SHAT, SHA2, SHA256, MD5 and the Jenkins function.


Claim 14:

A non-transitory computer-program product containing instructions readable by a processor of the apparatus, for implementing the method according to claim 1.

Claim 15:

A computer-program product containing instructions readable by the processor of an apparatus, for implementing the method according to claim 1.
Claim 17:

The method according to claim 1, the mixing function being an encrypting function using the mixer number as encryption key to encrypt the first dataset.
Claim 18:

The method according to claim 5, the mixing function being an encrypting function using the mixer number as encryption key to encrypt the first dataset.
Claim 18:
The method according to claim 1, the mixer number being generated randomly.

Claim 19:
The method according to claim 5, the mixer number being generated randomly.


Claim 19:

The method according to claim 1, the hash function being chosen among SHA1, SHA2, SHA256, MD5 and the Jenkins function.
Claim 20: 

The method according to claim 5. the hash function being chosen among SHA 1. SHA2, SHA256, MD5 and the Jenkins function.
Claim 24:
  

The method according to claim 5, the mixer number being generated randomly.


Claim 25:

 The method according to claim 6, the mixer number being generated randomly.
Claim 25: 

The method according to claim 5, the hash function being chosen among SHA1, SHA2, SHA256, MD5 and the Jenkins function.
Claim 26:

The method according to claim 6, the hash function being chosen among SHA1, SHA2, SHA256, MD5 and the Jenkins function.
Claim 26:

A non-transitory computer-program product containing instructions readable by a processor of the apparatus, for implementing the method according to claim 5.
Claim 27:

A computer-program product containing instructions readable by the processor of an apparatus, for implementing the method according to claim 6.
Claim 30:
The method according to claim 7, the mixer number being generated randomly.
Claim 31:
The method according to claim 8. the mixer number being generated randomly.
Claim 31:
The method according to claim 7, the hash function being chosen among SHAl, SHA2, SHA256, MD5 and the Jenkins function.
Claim 32:
The method according to claim 8. the hash function being chosen among SHAI. SHA2, SHA256, MD5 and the Jenkins function.
Claim 32:
A non-transitory computer-program product containing instructions readable by a processor of the apparatus, for implementing the method according to claim 7.
Claim 33:
A computer-program product containing instructions readable by the processor of an apparatus, for implementing the method according to claim 8.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 12-14, 18-19, 24-26 and 30-32 , is/are rejected under 35 U.S.C. 103 as being unpatentable over  Minematsu et al. (U.S Pub. No. 20120057702, hereinafter referred to as “Minematsu”) and Sun et al. (U.S Pub. No. 20110246433, hereinafter referred to as “Sun”) in further view of Miranda  et al. (U.S Pub. No. 20180367540, hereinafter referred to as “Miranda”)

Regarding Independent Claim 1 (Currently Amended),  Minematsu teaches a method for verifying with an apparatus the integrity of a message………… originating from a sender, the method comprising: (Par. (0036) “A tag verification apparatus according to an exemplary aspect of the invention, is a tag verification apparatus that verifies a message that is transmitted in from the outside by using a tag for distinguishing the presence or absence of alteration to this message,”; verifying with an apparatus integrity of a message (tag verification apparatus that verifies a message that is transmitted in from the outside)), (Par. (0099) “indicating that message Mr was sent from a legitimate sender.”; originating from a sender (sent from a legitimate sender))
i. receiving with the apparatus the message and an identifier of the message, the message forming a first dataset, (Figure 6 label 41; receiving message)), (Par. (0037) “to a message for which input was received from the outside, a tag for distinguishing the presence or absence of alteration to this message”; message received corresponding to identifier (tag))
 ii. generating a number, called mixer number, (Par. (0035) “a random number generation unit that, when input of said message is received from the outside, generates a random number that is independent of the message; number/mixer number (random number))
iii. obtaining mixed data by mixing the mixer number with the first dataset using a mixing function, ((Par. (0035) “tag generation apparatus according to an exemplary aspect of the invention, is a tag generation apparatus that adds, to a message for which input was received from the outside, a tag for distinguishing the presence or absence of alteration to this message, wherein the tag generation apparatus includes: [..] generates a random number that is independent of the message; a random number encryption unit that generates, as a first intermediate variable, a value obtained by applying an encryption function having a first key to the random number; a masked encryption unit that generates, as a second intermediate variable, a value obtained by applying the encryption function having a second key to the exclusive OR of the random number and the hash value”; mixing the mixer number  using a mixing function (tag generation apparatus corresponding message and random number that is applied with an encryption function)), (Par. (0038) “A tag generation method according to an exemplary aspect of the invention, is a tag generation method that adds to a message for which input [..] random number generation process of, when input of the message is received from the outside, generating a random number that is independent of the message; a random number encryption process of generating as a first intermediate variable a value that is obtained by applying an encryption function having a first key to the random number”; mixing the mixer number with first dataset using a mixing function (encryption function applied to message/random number associated with tag generation apparatus)), (Figure 6 labels 41-46; mixing the mixer number using a mixing function (message associated with generated random number that is encrypted)), (Par. (0104) “In Step 42, hash unit 12 then generates, as hash value S, a value obtained by applying keyed hash function H having hash key Kh to message M that was supplied from input unit 11. Hash unit 12 then supplies this hash value S to masked encryption unit 15.”; applying keyed hash function to message)), (Par. (0107) “In Step 45, masked encryption unit 15 computes the exclusive OR of random number U that was supplied from random number generation unit 13 and hash value S that was supplied from hash unit 12. Masked encryption unit 15 then generates, as second intermediate variable W, a value obtained by encrypting the exclusive OR of random number U and hash value S by encryption function F”; exclusive OR of random number and hash value)))) 
the mixing function being an XOR logic function or consisting in adding the mixer number to the end of the first dataset or being an encrypting function using the mixer number as encryption key to encrypt the first dataset ((Par. (0061-0062) “when the key of hash function H is hash key Kh, hash value S that is generated by applying hash function H to message M is S=H(Kh, M). Here, it is desired that hash function H be "e-almost XOR (eXclusive OR) universal" for any sufficiently small positive number e with respect to the set of message M that is the object of the generation of hash value S[..] e-almost XOR universal indicates that when hash function H is applied to each of any two different messages M and M', the probability Pr[H(Kh, M)=y, H(Kh, M')=y'] that the hash value [..] a keyed function having these characteristics is referred to as an e-almost XOR universal hash function, and for example, can be realized by a polynomial on a finite field.”; the mixing number being an XOR function ))
v. sending with the apparatus the identifier of the message and the mixer number to the sender of the message, (Par. (0110) “In Step 48, output unit 17 transmits random number U, tag T, and message M that are linked to tag verification apparatus 2 that is the destination of message M, whereupon the series of operations by which tag generation apparatus 1 generates tag T is completed.”; sending the identifier of the message (tag) and the optionally encrypted mixer number (random number) to the sender of the message (destination of message M)), (Par. (0106) “Random number encryption unit 14 then, in Step 44, generates intermediate variable V in which the number of bits is n bits by encrypting random number U that was supplied from random number generation unit 13 by encryption function F”; optionally encrypted mixer number (encrypting random number)), (Par. (0053) “Tag generation apparatus 1 transmits any message M to tag verification apparatus 2. When transmitting message M, tag generation apparatus 1 generates tag T in order to distinguish whether or not this message M has been altered, and transmits tag T together with message M”; sender of the message (tag generation apparatus transmits message)), (Par. (0083-0085) “shown in FIG. 4, tag verification apparatus 2 [..] receives from the outside the input of message Mr, random number Ur, and tag Tr that were transmitted in from tag generation apparatus 1.”; to the sender of the message (tag verification apparatus receives message, random number and tag from tag generation apparatus)), (Par. (0140-0142) “Comparison unit 26 belonging to the tag verification apparatus of the second exemplary embodiment compares verification tag T1 that was generated based on the exclusive OR of first verification intermediate variable V [..] If, as a result of comparison, verification tag T1 is identical to tag Tr, output unit 27 supplies [..] that message Mr was sent from a legitimate sender,”; to the sender of the message (verification apparatus outputs/supplies associated with message and random number corresponding to sender))
and with the same mixing function, (Par. (0039) “a random number encryption process of generating as a first verification intermediate variable a value that is obtained by applying an encryption function having a first verification key to a random number that was transmitted in together with the message; a masked encryption process of generating as a second verification intermediate variable a value obtained by applying the encryption function having a second verification key to the exclusive OR of the random number and the verification hash value;”; same mixing function (random number encryption process) in order to obtain mixed data (a value obtained by applying an encryption function)) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
	However Minematsu does not explicitly teach containing some audio, photo or video file and  iv. hashing the mixed data using a hash function,  vi. receiving with the apparatus an encrypted second dataset, originating from the sender, vii. decrypting the second dataset with a symmetric key or an asymmetric key, and viii. comparing the hash obtained in step iv with the second dataset decrypted in step vii, the integrity of the message being ensured when the second dataset decrypted in step vii and the hash obtained in step iv are identical.
	Wherein Sun teaches iv. hashing the mixed data using a hash function, (Par. (0010) “A hash function (message digests) can be then generated and concatenated with the data chunk and the random number tag The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module and stored to the public cloud in order to provide multiple levels of security with respect to the distributed public cloud storage.”; hashing the mixed data using a hashing function (hash function concatenated with data chink and the random number tag))
 vi. receiving with the apparatus an encrypted second dataset, originating from the sender, (Par. (0010) “A hash function (message digests) can be then generated and concatenated with the data chunk and the random number tag The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module”; encrypted second dataset (encrypted data chunk with hash and random number)), (Par. (0035) “Each file can be then "chunked" up to a number of data chunks before being out to the "cloud". Each data chunk can possess a corresponding random number (e.g., RN1, RN2, RN3 . . . etc., as shown for example in FIG. 5).”; second dataset (number of data chunks)), (Par. (0039) “The file 410 can be divided into n pieces of data chunks 520. The data chunk 520 is the smallest data unit that has to be encrypted together.”; second dataset (pieces of data chunks)), (Par. (0012) “The random number module includes a pseudo random number generator and the private data storage that stores a list of random numbers for a chain of data chunks. The chained random numbers can be derived from an initial random number root and the data chunks associated with the same file shares the same root random number”; second dataset (chain of data chunks)), (Figure 6 label 650; encrypted second dataset (encrypt data chunk with hash and random number (mixer number)), (Figure 7 label 720; receive an encrypted second dataset (retrieve data chunk and decrypt))
vii. decrypting the second dataset with a symmetric key or an asymmetric key, (Par. (0038)” The encryption module 460 can be configured to encrypt and decrypt the file 410 including the random number tag and the hash function 455. The encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256”; decrypting the second dataset with a symmetric key (file 410 of several files is decrypted using a symmetric key)), (Par. (0035) “that the module 440 (i.e., private data storage) can store a root random number associated with the encryption module 460 for each file, [..] Each file can be then "chunked" up to a number of data chunks before being out to the "cloud". Each data chunk can possess a corresponding random number (e.g., RN1, RN2, RN3”; second dataset (each file))
and viii. comparing the hash obtained in step iv with the second dataset decrypted in step vii, ((Par. (0042) “The data chunks 520 can be decrypted and the hash 455 can be recalculated from the decrypted data. The hash 455 can be then compared with all the decrypted hash in order to check the validity of the data chunk 520.”; hash being compared corresponding to second dataset decrypted (decrypted data chunks))  
the integrity of the message being ensured when the second dataset decrypted in step vii and the hash obtained in step iv are identical.. (Par. (0041) “The random number tag 530 can be employed to verify data integrity and the data chunk 520 is a most recent copy with a correct sequence. The hash function 455 can be then generated and concatenated with the data chunk 520 and the unique random number tag 530 by the message digest module 450. The data chunk 520 including the hash 455 and the random number tag 530 can be encrypted by the encryption module 460 and the encrypted data 550 can be stored to the public cloud storage 320. Upon file retrieval, the encryption module 460 decrypts all data chunks 520 and recalculates the hash 455 in order to verify the integrity of the file. The message digests can be commonly employed in cryptographic scheme to verify data integrity”; integrity of the message being ensured (verify data integrity corresponding to message digest and data chunk)), (Par. (0045) “The hash 455 can be the recalculated from the decrypted data and compared to all decrypted hash, as depicted at block 730. A determination can be made whether a match is found, as indicated at block 740. If a match is found the data chunks is not valid, as depicted at block 750 [..] A determination can be made whether a match is found, as indicated at block 780. If a match is found the data chunks is valid”; second dataset decrypted (decrypted data) and hash obtained (decrypted hash) are identical (match is found the data chunks is valid))
to the sender of the message (Par. (0041) “The data chunk 520 including the hash 455 and the random number tag 530 can be encrypted by the encryption module 460 and the encrypted data 550 can be stored to the public cloud storage 320.”; identifier of the message (hash) and encrypted mixer number (random number encrypted)), (Par. (0042) “The data chunks 520 associated with the file 410 can be retrieved back and transmitted to the encryption module 550 in order to access the file 410 stored on the public cloud 320.”; data chunk with has hand encrypted random number transmitted back to encryption module)), (Par. (0035) “The data integrity verification module 152 generally includes an encryption module 460,”; sender (encryption module of data integrity module))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu to include hashing the mixed data using a hash function the apparatus receiving an encrypted second dataset, originating from the sender, comparing the hash obtained in step ix with the second dataset decrypted in step viii and assumed to be the hash of the message mixed with the same mixer number as that used in step iii the integrity of the message being ensured when the second dataset decrypted in step viii and the hash obtained in step iv are identical. because of the analogous concept of digital signatures and various hashing techniques using a mixer number to verify the identity of a sender transmitting a message. Sun includes a process of receiving and decrypting an encrypted second dataset, as well as comparing the hash obtained with the second dataset to identify and match the correct hash of the message and mixer number that is used to verify the integrity of the message. This is significant because by receiving, decrypting and comparing a second dataset in correlation to the hash obtain the user is ensured that as confidential data is transmitted over a network is not being sent by an apparatus that is not verified as well as an apparatus that could possibly intercept, modify or alter the data before being sent to a legitimate and authorized recipient. This proves vital in instances such as an automobile on the road or RFID tags on a computer in an event. By implementing this process the user is provided a way to identify the correct and authorized entity of the sender. 
The motivation to combine these references is because by comparing the hash obtained with the decrypted second dataset the user is provided a solution to hashing techniques by decreasing the probability of error and allowing the verification data to show much more reliable authentication of the sender because by encrypting an amount of data smaller than the amount that is sent with the use of multiple datasets it allows the system on electronic devices to be able to detect and identify the hashing of  text, audio, files, photos, videos more efficiently the as the complexity increase as they are being transmitted. This in return promotes confidence to the user that significant data was not modified and the sender can be fully authenticated as a trusted entity. 
	However Minematsu and Sun do not explicitly teach containing some audio, photo or video file 
	Wherein Miranda teaches containing some audio, photo or video file and, ((Par. (0032) “As used herein, “communications” and “messages” may take a variety of forms, including: text messages, chat room messages, file sharing, file collaboration, application sharing, control messages, commands, e-mails, documents, audiovisual files, Short Message Service messages (SMSes), and telecommunications. Telecommunications, as used herein, refers to audio calls, voice calls (e.g. PBX, VOIP), audiovisual conferences, audio conferences, video calls, videoconferences”; message containing some audio or video file (messages corresponding to audio and video)),
(Par. (0028) “The secure communication container may also include information, such as encryption information, hardware binding information, message security controls, and decryption information—for multiple receivers (as applicable)—to securely travel with the message.”; verify the integrity of a message (message security [..] travel with message)), (Par. (0039) “to verify that users are not ex-filtrating sensitive information. In order to verify that the first user of the first collaboration app 146 is not ex-filtrating data, the first collaboration app 146 allows the DLP system 160, via an interface—such as an API, to review the content of communications prior to being encrypted and transmitted to one or more receivers”; verify the integrity of a message and originating from a sender (verify content of communication (or message with audio or video) before being transmitted)), (Par. (0042-0047) “communications transmitted and received by the secure collaboration app, including a message identifier, a hash of the sender's username, a hash of the sender's application identifier, a hash of the receiver's username, a hash of the receiver's application identifier, the communication encryption key, and a timestamp of each communication may be stored in database 234. [..] with the sender's app obtaining one or more receivers' public information. Obtaining the one or more receivers' public information [..] the sender's app authenticates the public information received from the security platform. I”; verifying integrity of message and originating from a sender))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Miranda within the teachings of Minematsu and Sun to include message containing video or audio files because of the analogous concept of multiple datasets in a network being verified through encryption. Miranda includes a process in which messages containing audio or video files are decrypted during a specified time This is important because is filters the system as a whole to negate unauthorized users attempting to brute force or perform malware attacks. By incorporating a time element associated with messages sent containing audio or video files users are provided high assurances and confidence that their datasets would not be breach or modified. This secure protects the integrity of the system as a whole a promotes high credibility. 

Regarding Dependent Claim 2 (Currently Amended), the combination of Minematsu, Sun and Miranda teach the method of claim 1, Minematsu further teaches the method according to claim 1, comprising, between steps vi and vii: - the sender receiving the identifier of the message and the mixer number, (Figure 7 label 51; receiving the identifier of the message (receive message and tag with ) and optionally encrypted mixer number (random number)), (Par. (0089) “Random number encryption unit 23 encrypts random number Ur that was supplied from input unit 21 by encryption function F having first verification key Kv1 to generate first verification intermediate variable V1 in which the number of bits is n bits”; optionally encrypted mixer number (encrypts random number)), (Par. (0112) “In Step 51 shown in FIG. 7, input unit 21 receives message Mr, random number Ur, and tag Tr that are transmitted in by way of communication channel 3 from any transmission origin”; the sender receiving (receives message [..] from any transmission origin))
	- identifying, using the identifier of the message, the message sent to the apparatus, (Figure 6 labels 47, 48; generating and transmitting of identifier of message (tag)), (Par. (0112) “In Step 51 shown in FIG. 7, input unit 21 receives message Mr, random number Ur, and tag Tr that are transmitted in by way of communication channel 3 from any transmission origin [..] further supplies this tag Tr to comparison unit 26”; identifying the message sent to the apparatus (tag corresponding to message transmitted to unit for comparison)), (Figure 7 labels 51 and 57; the message sent to the apparatus (receive message) and identifying using the identifier of the message (checking/comparing the transmitted tag))
23 - mixing the message with the mixer number using the mixing function, (Figure 7 labels 51-59; tag verification apparatus process of mixing message with random number using encryption function to generated mixed data )), (Par. (0111-0116) “the operations by which tag verification apparatus 2 [..] then supplies this message Mr to hash unit 22. In addition, input unit 21 supplies this random number Ur to random number encryption unit 23 [..] random number encryption unit 23 further generates first verification intermediate variable V1 in which the number of bits is n bits by encrypting random number Ur that was supplied from input unit 21 by encryption function F having first verification key Kv1”; tag verification apparatus mixes the message with the mixer number (random number) using a mixing function (encryption function)) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
- encrypting the hash resulting from the preceding step, and (Figure 2 and Figure 7 label 54; encrypting the hash resulting (encrypting the sum of the random number and the verification hash))
- sending to the apparatus the encrypted hash. (Par. (0039) “the tag verification method including: a hash process of generating as a verification hash value a value obtained by applying a predetermined hash function to the message; a random number encryption process of generating as a first verification intermediate variable a value that is obtained by applying an encryption function having a first verification key to a random number that was transmitted in together with the message [..] a tag generation process of generating as a verification tag a value contained in bits of a predetermined number [..] and a comparison process of comparing the verification tag and the tag that was transmitted”; tag verification apparatus that corresponds to hash and encryption process that is transmitted to tag generation apparatus)), (Par. (0111-0117) “The operations by which tag verification apparatus 2 [..] as verification hash value S1, a value obtained by applying keyed hash function H having hash key Kh to message Mr that was supplied from input unit 21. Hash unit 22 then supplies verification hash value S1 to masked encryption unit 24 [..] value obtained by using encryption function F having third verification key Kv3 to encrypt verification hash value S1 that was supplied from hash unit 22. Masked encryption unit 24 then supplies third verification intermediate variable Z1 to tag generation unit 25. [..] tag generation unit 25 then computes the exclusive OR of first verification intermediate variable V1 that was supplied from random number encryption unit 23 and second verification intermediate variable W1”; tag verification apparatus encrypts hash and supplies to tag generation apparatus that computes))
However Minematsu does not explicitly teach  - hashing the result of the preceding step using the hash function, 
Wherein Sun teaches  - hashing the result of the preceding step using the hash function, (Par. (0010) “A hash function (message digests) can be then generated and concatenated with the data chunk and the random number tag The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module and stored to the public cloud in order to provide multiple levels of security with respect to the distributed public cloud storage.”; hashing the mixed data using a hashing function (hash function concatenated with data chink and the random number tag))
Thereafter, the correct random number tag 530 can be computed in accordance with the corresponding root random number stored on the private storage 440. The correct random number tag 530 for each data chunk can be compared with the decrypted random number”; decrypted data chunk and decrypted mixer number (decrypted random number))
decrypted mixer number (Par. (0042) “The correct random number tag 530 for each data chunk can be compared with the decrypted random number”; decrypted mixer number (decrypted random number)) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu and Miranda for the reasons discussed in independent claim 1 stated above.

Regarding Dependent Claim 3 (Currently Amended), the combination of Minematsu and Sun do not explicitly teach the method according to claim 1, step vii being done during a time-out period and then between steps vii and viii, ignoring the message or placing it in a queue after a predetermined number of unsuccessful decryption attempts.
Wherein Miranda teaches the method according to claim 1, step vii being done during a time-out period and then between steps vii and viii, (Par. (0024-0025) “the process decrypts the encrypted first communication key using the derived first key-encrypting key, and then decrypts the first encrypted communication using the decrypted first communication key. The method concludes with the decrypted first communication being provided to the user. [..] configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task.”; attempting to decrypt during a timeout period (decrypting corresponding to a task at a given time))
ignoring the message or placing it in a queue after a predetermined number of unsuccessful decryption attempts. (Par. (0066) “the received secure communication container may be discarded after a predetermined number of failed attempts to decrypt the encrypted communication key with the derived key-encrypting key.”; after predetermined number of unsuccessful attempts (predetermined number of failed attempts to decrypt) ignoring received message (discarded received  secure communication))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Miranda within the teachings of Minematsu and Sun for the reasons discussed in independent claim 1 stated above.


Regarding Independent Claim 5 (Currently Amended), Minematsu teaches a method for verifying with an apparatus the integrity of a message………. forming a first dataset originating from a sender, the method comprising: (Par. (0036) “A tag verification apparatus according to an exemplary aspect of the invention, is a tag verification apparatus that verifies a message that is transmitted in from the outside by using a tag for distinguishing the presence or absence of alteration to this message,”; verifying with an apparatus integrity of a message (tag verification apparatus that verifies a message that is transmitted in from the outside)), (Par. (0099) “indicating that message Mr was sent from a legitimate sender.”; originating from a sender (sent from a legitimate sender)),
 i. the apparatus receiving the message, …….. and an encrypted number, called mixer number, (Par.  (0036) “A tag verification apparatus according to an exemplary aspect of the invention, is a tag verification apparatus that [..] a value obtained by applying an encryption function having a first verification key to a random number that was transmitted in together with the message;”; tag verification apparatus obtaining message that was transmitted with encrypted random number)), (Par. (0083-0084) “As shown in FIG. 4, tag verification apparatus 2 [..] Input unit 21 receives data in which message Mr, random number”; tag verification apparatus receives message and random number)) (Figure 6 labels 45, 46, and 48; tag generation apparatus encrypts random number, generates value and transmits tag; Figure 7 label 51; tag verification apparatus receives message with encrypted random number and tag))
iii. mixing the message with the mixer number, using a mixing function, in order to obtain mixed data, ((Figure 7 labels 51-59; tag verification apparatus process of mixing message with random number using encryption function to generated mixed data ), (Par. (0111-0116) “the operations by which tag verification apparatus 2 [..] then supplies this message Mr to hash unit 22. In addition, input unit 21 supplies this random number Ur to random number encryption unit 23 [..] random number encryption unit 23 further generates first verification intermediate variable V1 in which the number of bits is n bits by encrypting random number Ur that was supplied from input unit 21 by encryption function F having first verification key Kv1”; tag verification apparatus mixes the message with the mixer number (random number) using a mixing function (encryption function)) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
the mixing function being an XOR logic function or consisting in adding the mixer number to the end of the first dataset or being an encrypting function using the mixer number as encryption key to encrypt the first dataset, (((Par. (0061-0062) “when the key of hash function H is hash key Kh, hash value S that is generated by applying hash function H to message M is S=H(Kh, M). Here, it is desired that hash function H be "e-almost XOR (eXclusive OR) universal" for any sufficiently small positive number e with respect to the set of message M that is the object of the generation of hash value S[..] e-almost XOR universal indicates that when hash function H is applied to each of any two different messages M and M', the probability Pr[H(Kh, M)=y, H(Kh, M')=y'] that the hash value [..] a keyed function having these characteristics is referred to as an e-almost XOR universal hash function, and for example, can be realized by a polynomial on a finite field.”; the mixing number being an XOR function ))
and with the same mixing function, (Par. (0039) “a random number encryption process of generating as a first verification intermediate variable a value that is obtained by applying an encryption function having a first verification key to a random number that was transmitted in together with the message; a masked encryption process of generating as a second verification intermediate variable a value obtained by applying the encryption function having a second verification key to the exclusive OR of the random number and the verification hash value;”; same mixing function (random number encryption process) in order to obtain mixed data (a value obtained by applying an encryption function)) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
However Minematsu does not explicitly teach containing some audio, photo or video file, an encrypted second dataset  ii. attempting to decrypt the second dataset with a symmetric key decryption or an asymmetric key, . iv. hashing the mixed data using a hash function, and v. comparing the hash obtained in step iv with the second dataset decrypted in step ii  the integrity of the message being ensured when the hash obtained in step iv and the second dataset decrypted in step ii are identical
Wherein Sun teaches an encrypted second dataset (Par. (0043) “The data chunk 520 in conjunction with the hash 455 and the random number tag 530 can be encrypted via the encryption module 460, as depicted at block 650. The encrypted data can be securely stored to external public cloud storage 320, as illustrated at block 660.”; encrypted second dataset (encrypted corresponding to data chunk)), (Par. (0028) “he data integrity verification module 152 can be adapted for encrypting each data chunk associated with a file in conjunction with a hash function and a random number tag.”; encrypted second dataset (encrypting each data chunk))
ii. attempting to decrypt the second dataset with a symmetric key decryption or an asymmetric key and decrypt the encrypted number (Par. (0024-0025) “the process decrypts the encrypted first communication key using the derived first key-encrypting key, and then decrypts the first encrypted communication using the decrypted first communication key. The method concludes with the decrypted first communication being provided to the user. [..] configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task.”; attempting to decrypt (decrypting corresponding to a task at a given time))(Par. (0038)” The encryption module 460 can be configured to encrypt and decrypt the file 410 including the random number tag and the hash function 455. The encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256”; decrypting the second dataset with a symmetric key (file 410 of several files is decrypted using a symmetric key)), (Par. (0035) “that the module 440 (i.e., private data storage) can store a root random number associated with the encryption module 460 for each file, [..] Each file can be then "chunked" up to a number of data chunks before being out to the "cloud". Each data chunk can possess a corresponding random number (e.g., RN1, RN2, RN3”; second dataset (each file))
 24 vi. comparing the hash obtained in step iv with the second dataset decrypted in step ii (Par. (0042) “The data chunks 520 can be decrypted and the hash 455 can be recalculated from the decrypted data. The hash 455 can be then compared with all the decrypted hash in order to check the validity of the data chunk 520.”; hash being compared corresponding to second dataset decrypted (decrypted data chunks))) 
the integrity of the message being ensured when the hash obtained in step iv and the second dataset decrypted in step ii are identical. (Par. (0041) “The random number tag 530 can be employed to verify data integrity and the data chunk 520 is a most recent copy with a correct sequence. The hash function 455 can be then generated and concatenated with the data chunk 520 and the unique random number tag 530 by the message digest module 450. The data chunk 520 including the hash 455 and the random number tag 530 can be encrypted by the encryption module 460 and the encrypted data 550 can be stored to the public cloud storage 320. Upon file retrieval, the encryption module 460 decrypts all data chunks 520 and recalculates the hash 455 in order to verify the integrity of the file. The message digests can be commonly employed in cryptographic scheme to verify data integrity”; integrity of the message being ensured (verify data integrity corresponding to message digest and data chunk)), (Par. (0045) “The hash 455 can be the recalculated from the decrypted data and compared to all decrypted hash, as depicted at block 730. A determination can be made whether a match is found, as indicated at block 740. If a match is found the data chunks is not valid, as depicted at block 750 [..] A determination can be made whether a match is found, as indicated at block 780. If a match is found the data chunks is valid”; second dataset decrypted (decrypted data) and hash obtained (decrypted hash) are identical (match is found the data chunks is valid))
iv. hashing the mixed data using a hash function, and Par. (0010) “A hash function (message digests) can be then generated and concatenated with the data chunk and the random number tag The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module and stored to the public cloud in order to provide multiple levels of security with respect to the distributed public cloud storage.”; hashing the mixed data using a hashing function (hash function concatenated with data chink and the random number tag))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reasons discussed in independent claim 1 stated above.
However Minematsu and Sun do not explicitly teach containing some audio, photo or video file 
	Wherein Miranda teaches containing some audio, photo or video file and, ((Par. (0032) “As used herein, “communications” and “messages” may take a variety of forms, including: text messages, chat room messages, file sharing, file collaboration, application sharing, control messages, commands, e-mails, documents, audiovisual files, Short Message Service messages (SMSes), and telecommunications. Telecommunications, as used herein, refers to audio calls, voice calls (e.g. PBX, VOIP), audiovisual conferences, audio conferences, video calls, videoconferences”; message containing some audio or video file (messages corresponding to audio and video)),
(Par. (0028) “The secure communication container may also include information, such as encryption information, hardware binding information, message security controls, and decryption information—for multiple receivers (as applicable)—to securely travel with the message.”; verify the integrity of a message (message security [..] travel with message)), (Par. (0039) “to verify that users are not ex-filtrating sensitive information. In order to verify that the first user of the first collaboration app 146 is not ex-filtrating data, the first collaboration app 146 allows the DLP system 160, via an interface—such as an API, to review the content of communications prior to being encrypted and transmitted to one or more receivers”; verify the integrity of a message and originating from a sender (verify content of communication (or message with audio or video) before being transmitted)), (Par. (0042-0047) “communications transmitted and received by the secure collaboration app, including a message identifier, a hash of the sender's username, a hash of the sender's application identifier, a hash of the receiver's username, a hash of the receiver's application identifier, the communication encryption key, and a timestamp of each communication may be stored in database 234. [..] with the sender's app obtaining one or more receivers' public information. Obtaining the one or more receivers' public information [..] the sender's app authenticates the public information received from the security platform. I”; verifying integrity of message and originating from a sender))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Miranda within the teachings of Minematsu and Sun to include message containing video or audio files because of the analogous concept of multiple datasets in a network being verified through encryption. Miranda includes a process in which messages containing audio or video files are decrypted during a specified time This is important because is filters the system as a whole to negate unauthorized users attempting to brute force or perform malware attacks. By incorporating a time element associated with messages sent containing audio or video files users are provided high assurances and confidence that their datasets would not be breach or modified. This secure protects the integrity of the system as a whole a promotes high credibility. 

Regarding Dependent Claim 6 (Currently Amended), the combination of Minematsu, Sun and Miranda teach the method of claim 1, Minematsu further teaches the method according to claim 5, comprising, before step i: - the sender generating the mixer number, (Par. (0033-0035) “he communication apparatus that transmits message M to generate random number U, but the amount of data that are appended to random number U, message M, and tag T that are to be transmitted [..] a random number generation unit that, when input of said message is received from the outside, generates a random number that is independent of the message; a random number encryption unit that generates,”; generating mixer number (generating random number))
- mixing the mixer number with the message, using the mixing function, (Par. (0035) “tag generation apparatus according to an exemplary aspect of the invention, is a tag generation apparatus that adds, to a message for which input was received from the outside, a tag for distinguishing the presence or absence of alteration to this message, wherein the tag generation apparatus includes: [..] generates a random number that is independent of the message; a random number encryption unit that generates, as a first intermediate variable, a value obtained by applying an encryption function having a first key to the random number; a masked encryption unit that generates, as a second intermediate variable, a value obtained by applying the encryption function having a second key to the exclusive OR of the random number and the hash value”; mixing the mixer number  using a mixing function (tag generation apparatus corresponding message and random number that is applied with an encryption function)), (Par. (0038) “A tag generation method according to an exemplary aspect of the invention, is a tag generation method that adds to a message for which input [..] random number generation process of, when input of the message is received from the outside, generating a random number that is independent of the message; a random number encryption process of generating as a first intermediate variable a value that is obtained by applying an encryption function having a first key to the random number”; mixing the mixer number with first dataset using a mixing function (encryption function applied to message/random number associated with tag generation apparatus)), (Figure 6 labels 41-46; mixing the mixer number using a mixing function (message associated with generated random number that is encrypted)), (Par. (0104) “In Step 42, hash unit 12 then generates, as hash value S, a value obtained by applying keyed hash function H having hash key Kh to message M that was supplied from input unit 11. Hash unit 12 then supplies this hash value S to masked encryption unit 15.”; applying keyed hash function to message)), (Par. (0107) “In Step 45, masked encryption unit 15 computes the exclusive OR of random number U that was supplied from random number generation unit 13 and hash value S that was supplied from hash unit 12. Masked encryption unit 15 then generates, as second intermediate variable W, a value obtained by encrypting the exclusive OR of random number U and hash value S by encryption function F”; exclusive OR of random number and hash value))) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
- encrypting the hash resulting from the preceding step with a symmetric or an asymmetric key ….  ((Par. (0075) “by using encryption function F having third key Ke3 to encrypt hash value S that was supplied from hash unit 12”; encrypting the hash resulting (encrypt hash value that was supplied)), (Figure 6 label 46; encrypting the hash value)) (Par. (0038)” The encryption module 460 can be configured to encrypt and decrypt the file 410 including the random number tag and the hash function 455. The encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256”; decrypting the second dataset with a symmetric key (file 410 of several files is decrypted using a symmetric key)), (Par. (0035) “that the module 440 (i.e., private data storage) can store a root random number associated with the encryption module 460 for each file, [..] Each file can be then "chunked" up to a number of data chunks before being out to the "cloud". Each data chunk can possess a corresponding random number (e.g., RN1, RN2, RN3”; second dataset (each file))
- encrypting the mixer number, and (Par. (0089) “Random number encryption unit 23 encrypts random number Ur that was supplied from input unit 21 by encryption function F having first verification key Kv1 to generate first verification intermediate variable V1 in which the number of bits is n bits.”; encrypting the mixer number (encrypts random number))
- sending to the apparatus the message, ….. and the encrypted mixer number. (Par. (0112) “In Step 51 shown in FIG. 7, input unit 21 receives message Mr, random number Ur, and tag Tr that are transmitted in by way of communication channel 3 from any transmission origin that includes tag generation apparatus 1. Input unit 21 then supplies this message Mr to hash unit 22.”; receiving the message, encrypted mixer number (random number))
However Minematsu does not explicitly teach - hashing the result of the preceding step using the hash function, and forming the second dataset. , the encrypted second dataset.
Wherein Sun teaches - hashing the result of the preceding step using the hash function, (Par. (0010) “A hash function (message digests) can be then generated and concatenated with the data chunk and the random number tag The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module and stored to the public cloud in order to provide multiple levels of security with respect to the distributed public cloud storage.”; hashing the mixed data using a hashing function (hash function concatenated with data chink and the random number tag))
 and forming the second dataset. (Par. (0035) “The random number module 430 can be configured to generate a new root random number with respect to a file 410 and a random number tag for each data chunk associated with the file 410. The message digest module 450 can be configured to generate a hash function 455 (e.g., message digests) and concatenate with the data chunk and the random number tag [..] Each file can be then "chunked" up to a number of data chunks before being out to the "cloud". Each data chunk can possess a corresponding random number (e.g., RN1, RN2, RN3 . . . etc., as shown for example in FIG. 5).”; forming the second dataset ( number of data chunks associated with generation of hash, random number and message))
 the encrypted second dataset (Par. (0043) “The data chunk 520 in conjunction with the hash 455 and the random number tag 530 can be encrypted via the encryption module 460, as depicted at block 650. The encrypted data can be securely stored to external public cloud storage 320, as illustrated at block 660.”; encrypted second dataset (encrypted corresponding to data chunk)), (Par. (0028) “he data integrity verification module 152 can be adapted for encrypting each data chunk associated with a file in conjunction with a hash function and a random number tag.”; encrypted second dataset (encrypting each data chunk))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu and Miranda for the reasons discussed in independent claim 1 stated above.

Regarding Independent Claim 7 (Currently Amended), Minematsu teaches a method, implemented by a first apparatus and a second apparatus, for comparing a first dataset…….. present in the first apparatus and a second dataset present in the second apparatus, the method comprising: (Par. (0036-0037) “he number of bits of the random number and that are extracted from among the exclusive OR of the first verification intermediate variable and the second verification intermediate variable; and a comparison unit that compares the verification tag and the tag that is transmitted in from the outside together with the message. [..] that is contained in bits of a predetermined number of bits that are extracted from among the exclusive OR of the first verification intermediate variable and the second verification intermediate variable; and compares the verification tag and the tag that was transmitted in from the outside together with the message.”; comparing a first dataset)), (Figure 1 labels 1 and 2; first apparatus (tag generation apparatus) and second apparatus tag verification apparatus))
i. the first apparatus mixing a number, called mixer number, with the first dataset, using a mixing function, in order to obtain mixed data, (Par. (0035) “tag generation apparatus according to an exemplary aspect of the invention, is a tag generation apparatus that adds, to a message for which input was received from the outside, a tag for distinguishing the presence or absence of alteration to this message, wherein the tag generation apparatus includes: [..] generates a random number that is independent of the message; a random number encryption unit that generates, as a first intermediate variable, a value obtained by applying an encryption function having a first key to the random number; a masked encryption unit that generates, as a second intermediate variable, a value obtained by applying the encryption function having a second key to the exclusive OR of the random number and the hash value”; mixing the mixer number  using a mixing function (tag generation apparatus corresponding message and random number that is applied with an encryption function)), (Par. (0038) “A tag generation method according to an exemplary aspect of the invention, is a tag generation method that adds to a message for which input [..] random number generation process of, when input of the message is received from the outside, generating a random number that is independent of the message; a random number encryption process of generating as a first intermediate variable a value that is obtained by applying an encryption function having a first key to the random number”; mixing the mixer number with first dataset using a mixing function (encryption function applied to message/random number associated with tag generation apparatus)), (Figure 6 labels 41-46; mixing the mixer number using a mixing function (message associated with generated random number that is encrypted)), (Par. (0104) “In Step 42, hash unit 12 then generates, as hash value S, a value obtained by applying keyed hash function H having hash key Kh to message M that was supplied from input unit 11. Hash unit 12 then supplies this hash value S to masked encryption unit 15.”; applying keyed hash function to message)), (Par. (0107) “In Step 45, masked encryption unit 15 computes the exclusive OR of random number U that was supplied from random number generation unit 13 and hash value S that was supplied from hash unit 12. Masked encryption unit 15 then generates, as second intermediate variable W, a value obtained by encrypting the exclusive OR of random number U and hash value S by encryption function F”; exclusive OR of random number and hash value)))) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
the mixing function being an XOR logic function or consisting in adding the mixer number to the end of the first dataset or being an encrypting function using the mixer number as encryption key to encrypt the first dataset, (Par. (0061-0062) “when the key of hash function H is hash key Kh, hash value S that is generated by applying hash function H to message M is S=H(Kh, M). Here, it is desired that hash function H be "e-almost XOR (eXclusive OR) universal" for any sufficiently small positive number e with respect to the set of message M that is the object of the generation of hash value S[..] e-almost XOR universal indicates that when hash function H is applied to each of any two different messages M and M', the probability Pr[H(Kh, M)=y, H(Kh, M')=y'] that the hash value [..] a keyed function having these characteristics is referred to as an e-almost XOR universal hash function, and for example, can be realized by a polynomial on a finite field.”; the mixing number being an XOR function ))
iii. the first apparatus encrypting the mixer number, (Par. (0071) “Random number encryption unit 14 generates first intermediate variable V for which the number of bits is n bits by using encryption function F having "first key Ke1" to encrypt random number U that is supplied from random number generation unit 13. Random number encryption unit 14 then supplies first intermediate variable V to tag generation unit 16.”; encrypting the mixer number (encrypt random number))
iv. the first apparatus sending, to the second apparatus, the encrypted mixer number, (Par. (0110) “In Step 48, output unit 17 transmits random number U, tag T, and message M that are linked to tag verification apparatus 2 that is the destination of message M, whereupon the series of operations by which tag generation apparatus 1 generates tag T is completed.”; sending the identifier of the message (tag) and the optionally encrypted mixer number (random number) to the sender of the message (destination of message M)), (Par. (0106) “Random number encryption unit 14 then, in Step 44, generates intermediate variable V in which the number of bits is n bits by encrypting random number U that was supplied from random number generation unit 13 by encryption function F”; optionally encrypted mixer number (encrypting random number))
v. the first apparatus receiving an encrypted hash of the second dataset and decrypting it (Par. (0075) “by using encryption function F having third key Ke3 to encrypt hash value S that was supplied from hash unit 12”; encrypting the hash resulting (encrypt hash value that was supplied)), (Figure 6 label 46; encrypting the hash value)), Par. (0108-0110) “as third intermediate variable Z, a value obtained by using encryption function F having third key Ke3 to encrypt hash value S that was supplied from hash unit 12. Masked encryption unit 15 then supplies third intermediate variable Z to tag generation unit 16. [..] bits of a predetermined number of bits s that are extracted from among the exclusive OR of first intermediate variable V, second intermediate variable W, and third intermediate variable Z. Tag generation unit 16 then supplies tag T to output unit 17. [..] output unit 17 transmits random number U, tag T, and message M that are linked to tag verification apparatus 2 that is the destination of message M,”; encrypted hash value corresponding to second dataset or third intermediate variable that is transmitted as a Tag to verification apparatus))
However Minematsu does not explicitly teach containing some audio, photo, or video file ii. the first apparatus hashing the mixed data using a hash function,  viii. comparing the hash obtained in step ii with the hash decrypted in step vi.
Wherein Sun teaches ii. the first apparatus hashing the mixed data using a hash function, (Par. (0010) “A hash function (message digests) can be then generated and concatenated with the data chunk and the random number tag The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module and stored to the public cloud in order to provide multiple levels of security with respect to the distributed public cloud storage.”; hashing the mixed data using a hashing function (hash function concatenated with data chink and the random number tag))
 vi. comparing the hash obtained in step ii with the hash decrypted in step v. (Par. (0042) “The data chunks 520 can be decrypted and the hash 455 can be recalculated from the decrypted data. The hash 455 can be then compared with all the decrypted hash in order to check the validity of the data chunk 520.”; hash being compared corresponding to second dataset decrypted (decrypted data chunks)), Par. (0039) “The data chunks 520 associated with the same file 410 shares the same root random number 560. For example, consider Shift.sub.n( . . . Shift.sub.2(Shift.sub.1(RNroot)) . . . ), n is the number of chucks that share the same root random number. The chained random number 560 can be employed to verify data integrity; and assumed to be the same mixer number (share the same root random number)), (Par. (0042) “The data chunks 520 can be decrypted and the hash 455 can be recalculated from the decrypted data. The hash 455 can be then compared with all the decrypted hash in order to check the validity of the data chunk 520. Thereafter, the correct random number tag 530 can be computed in accordance with the corresponding root random number stored on the private storage 440. The correct random number tag 530 for each data chunk can be compared with the decrypted random number tag to verify each data chunks associated with the file stored to the cloud is encrypted and is not modified or reordered.”; assumed to be the hash of the message with the same mixer number ( hash can then be compared to check validity of data [..] in accordance with the corresponding root random number stored)) (Examiner notes: As stated in the claim objections above the phrasing of the  limitation “assumed to be” is conditional/ intended use language that is stating what is intended to happen after the comparing of the hash but not a definitive or clear step. Examiner suggest amending the claim to clearly state the outcome of the comparison showing the hash of the message and the same mixer number being a result of the comparison) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reasons discussed in independent claim 1 stated above.
However Minematsu and Sun do not explicitly teach containing some audio, photo or video file 
	Wherein Miranda teaches containing some audio, photo or video file and, ((Par. (0032) “As used herein, “communications” and “messages” may take a variety of forms, including: text messages, chat room messages, file sharing, file collaboration, application sharing, control messages, commands, e-mails, documents, audiovisual files, Short Message Service messages (SMSes), and telecommunications. Telecommunications, as used herein, refers to audio calls, voice calls (e.g. PBX, VOIP), audiovisual conferences, audio conferences, video calls, videoconferences”; message containing some audio or video file (messages corresponding to audio and video)),
(Par. (0028) “The secure communication container may also include information, such as encryption information, hardware binding information, message security controls, and decryption information—for multiple receivers (as applicable)—to securely travel with the message.”; verify the integrity of a message (message security [..] travel with message)), (Par. (0039) “to verify that users are not ex-filtrating sensitive information. In order to verify that the first user of the first collaboration app 146 is not ex-filtrating data, the first collaboration app 146 allows the DLP system 160, via an interface—such as an API, to review the content of communications prior to being encrypted and transmitted to one or more receivers”; verify the integrity of a message and originating from a sender (verify content of communication (or message with audio or video) before being transmitted)), (Par. (0042-0047) “communications transmitted and received by the secure collaboration app, including a message identifier, a hash of the sender's username, a hash of the sender's application identifier, a hash of the receiver's username, a hash of the receiver's application identifier, the communication encryption key, and a timestamp of each communication may be stored in database 234. [..] with the sender's app obtaining one or more receivers' public information. Obtaining the one or more receivers' public information [..] the sender's app authenticates the public information received from the security platform. I”; verifying integrity of message and originating from a sender))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Miranda within the teachings of Minematsu and Sun to include message containing video or audio files because of the analogous concept of multiple datasets in a network being verified through encryption. Miranda includes a process in which messages containing audio or video files are decrypted during a specified time This is important because is filters the system as a whole to negate unauthorized users attempting to brute force or perform malware attacks. By incorporating a time element associated with messages sent containing audio or video files users are provided high assurances and confidence that their datasets would not be breach or modified. This secure protects the integrity of the system as a whole a promotes high credibility. 



Regarding Dependent Claim 12 (Original), the combination of Minematsu, Sun and Miranda teach the method of claim 1, Minematsu further teaches the method according to claim 1, the mixer number being generated randomly. (Par. (0071) “The method by which random number generation unit 13 generates random number U can take any form as long as it is a method capable of generating random number U that has sufficiently high entropy. For example, a physical phenomenon such as thermal noise may be used to generate random number U. Alternatively, the method may be a method of generating random number U based on data for which input unit 11 that is attendant to the OS (Operating System) of a general-use PC (Personal Computer) receives as input from a user”; mixer number (random number) generated randomly (generates random number))

Regarding Dependent Claim 13 (Original), Minematsu does not explicitly teach the method according to claim 1, the hash function being chosen among SHAT, SHA2, SHA256, MD5 and the Jenkins function. 
Wherein Sun teaches the method according to claim 1, the hash function being chosen among SHAT, SHA2, SHA256, MD5 and the Jenkins function. (Par. (0037) “Note that the hash function 455 can be for example, SHA-1 (Secure Hash Algorithm 1), or SHA-256 hash function. SHA-1 is a 160-bit (20-byte) hash function specified in FIPS PUB 180-2 Secure Hash Standard [FIPS180]. SHA-256 is the newer standard intended as a companion for the new Advanced Encryption Standard (AES) to provide a similar level of enhanced security. SHA-256 is a 256-bit (32-byte) hash and is meant to provide 128 bits of security against collision attacks. SHA-256 is also specified”; hash function being chosen among SHA1)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu and Miranda for the reasons discussed in independent claim 1 stated above.

Regarding Dependent Claim 14 (Currently Amended), the combination of Minematsu, Sun and Miranda teach the method of claim 1, Minematsu further teaches a non-transitory computer-program product containing instructions readable by a processor of the apparatus, for implementing the method according to claim 1. ((Par. (0143) “the processing in tag generation apparatus 1 may also be realized by, in addition to a form realized by dedicated hardware that was described hereinabove, recording a program for realizing these functions on a recording medium that can be read by a computer that can be caused to operate as tag generation apparatus 1 and then causing the program that was recorded on this recording medium to be read and executed by the computer [..] The program that is recorded on this recording medium is, for example, read to processors that operate as hash unit 12, random number generation unit 13, random number encryption unit 14, masked encryption unit 15, and tag generation unit 16 that belong to the computer that is caused to operate as tag generation apparatus 1, and processing equivalent to that described hereinabove is carried out by the control of”)


Regarding Claims 18, 24 and 30, claims 18, 24 and 30 recites similar limitations to dependent claim 12 and the teachings of Minematsu, Sun and Miranda address all the limitations discussed in claim 12 and are thereby rejected under the same grounds. 

Regarding Claims 19, 25 and 31, claims 19, 25 and 31 recites similar limitations to dependent claim 13 and the teachings of Minematsu, Sun and Miranda address all the limitations discussed in claim 13 and are thereby rejected under the same grounds. 

Regarding Claims 26 and 32, claims 26, and 32 recites similar limitations to dependent claim 14 and the teachings of Minematsu, Sun and Miranda address all the limitations discussed in claim 14 and are thereby rejected under the same grounds. 


Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Minematsu et al. (U.S Pub. No. 20120057702, hereinafter referred to as “Minematsu”), Sun et al. (U.S Pub. No. 20110246433, hereinafter referred to as “Sun”) and Miranda  et al. (U.S Pub. No. 20180367540, hereinafter referred to as “Miranda”) in further view of Brasfield et al. (U.S Pub. No. 20200034050, hereinafter referred to as “Brasfield”)

	Regarding Dependent Claim 8 (Currently Amended), the combination of Minematsu, Sun and Miranda teach the method of claim 7, Minematsu further teaches the method according to claim 7, comprising, between steps iv and v: - the second apparatus receiving the encrypted mixer number, ((Figure 7 label 51; receiving encrypted mixer number (random number)), (Par. (0089) “Random number encryption unit 23 encrypts random number Ur that was supplied from input unit 21 by encryption function F having first verification key Kv1 to generate first verification intermediate variable V1 in which the number of bits is n bits”; encrypted mixer number (encrypts random number)), (Par. (0012) “In Step 51 shown in FIG. 7, input unit 21 receives message Mr, random number Ur, and tag Tr that are transmitted in by way of communication channel 3 from any transmission origin”; the sender receiving (receives message [..] from any transmission origin)), (Par. (0038)” The encryption module 460 can be configured to encrypt and decrypt the file 410 including the random number tag and the hash function 455. The encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256”; decrypting the second dataset with a symmetric key (file 410 of several files is decrypted using a symmetric key)), (Par. (0035) “that the module 440 (i.e., private data storage) can store a root random number associated with the encryption module 460 for each file, [..] Each file can be then "chunked" up to a number of data chunks before being out to the "cloud". Each data chunk can possess a corresponding random number (e.g., RN1, RN2, RN3”; second dataset (each file))
- encrypting the hash resulting from the preceding step with a symmetric or an asymmetric encryption function, and (Figure 2 and Figure 7 label 54; encrypting the hash resulting (encrypting the sum of the random number and the verification hash))
- the second apparatus sending to the first  apparatus the encrypted hash of the second dataset. (Par. (0036-0037) “he number of bits of the random number and that are extracted from among the exclusive OR of the first verification intermediate variable and the second verification intermediate variable; and a comparison unit that compares the verification tag and the tag that is transmitted in from the outside together with the message. [..] that is contained in bits of a predetermined number of bits that are extracted from among the exclusive OR of the first verification intermediate variable and the second verification intermediate variable; and compares the verification tag and the tag that was transmitted in from the outside together with the message.”; comparing a first dataset)), (Figure 1 labels 1 and 2; first apparatus (tag generation apparatus) and second apparatus tag verification apparatus)), (Par. (0039) “the tag verification method including: a hash process of generating as a verification hash value a value obtained by applying a predetermined hash function to the message; a random number encryption process of generating as a first verification intermediate variable a value that is obtained by applying an encryption function having a first verification key to a random number that was transmitted in together with the message [..] a tag generation process of generating as a verification tag a value contained in bits of a predetermined number [..] and a comparison process of comparing the verification tag and the tag that was transmitted”; tag verification apparatus that corresponds to hash and encryption process that is transmitted to tag generation apparatus)), (Par. (0111-0117) “The operations by which tag verification apparatus 2 [..] as verification hash value S1, a value obtained by applying keyed hash function H having hash key Kh to message Mr that was supplied from input unit 21. Hash unit 22 then supplies verification hash value S1 to masked encryption unit 24 [..] value obtained by using encryption function F having third verification key Kv3 to encrypt verification hash value S1 that was supplied from hash unit 22. Masked encryption unit 24 then supplies third verification intermediate variable Z1 to tag generation unit 25. [..] tag generation unit 25 then computes the exclusive OR of first verification intermediate variable V1 that was supplied from random number encryption unit 23 and second verification intermediate variable W1”; tag verification apparatus encrypts hash and supplies to tag generation apparatus that computes))
However Minematsu does not explicitly teach - decrypting the mixer number, - creating a modified copy of the second dataset using the mixer number and the mixing function, - hashing the modified copy of the second dataset using the hash function,
Wherein Sun teaches - decrypting the mixer number, (Par.(0035) “Each file can be then "chunked" up to a number of data chunks before being out to the "cloud". Each data chunk can possess a corresponding random number (e.g., RN1, RN2, RN3 . . . etc., as shown for example in FIG. 5).”; data chunk corresponding to a mixer number (random number)), (Par. (0041-0042) “the encryption module 460 decrypts all data chunks 520 and recalculates the hash 455 in order to verify the integrity of the file. The message digests can be commonly employed in cryptographic scheme to verify data integrity. The hash 455 and the random number tag 530 can be encrypted in same blocks of AES that makes the adversary unable to identify between the hash and the random number tag amidst the encrypted data [..] The data chunks 520 can be decrypted and the hash 455 can be recalculated from the decrypted data. The hash 455 can be then compared with all the decrypted hash in order to check the validity of the data chunk 520. Thereafter, the correct random number tag 530 can be computed in accordance with the corresponding root random number stored on the private storage 440. The correct random number tag 530 for each data chunk can be compared with the decrypted random number”; decrypted data chunk and decrypted mixer number (decrypted random number))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu to include decrypting the mixer number because of the analogous concept of digital signatures and various hashing techniques using a mixer number to verify the identity of a sender transmitting a message. Sun includes a process of receiving and decrypting an encrypted second dataset, as well as comparing the hash obtained with the second dataset to identify and match the correct hash of the message and mixer number that is used to verify the integrity of the message. This is significant because by receiving, decrypting and comparing a second dataset in correlation to the hash obtain the user is ensured that as confidential data is transmitted over a network is not being sent by an apparatus that is not verified as well as an apparatus that could possibly intercept, modify or alter the data before being sent to a legitimate and authorized recipient. This proves vital in instances such as an automobile on the road or RFID tags on a computer in an event. By implementing this process the user is provided a way to identify the correct and authorized entity of the sender. 
The motivation to combine these references is because by comparing the hash obtained with the decrypted second dataset the user is provided a solution to hashing techniques by decreasing the probability of error and allowing the verification data to show much more reliable authentication of the sender because by encrypting an amount of data smaller than the amount that is sent with the use of multiple datasets it allows the system on electronic devices to be able to detect and identify the hashing of  text, audio, files, photos, videos more efficiently the as the complexity increase as they are being transmitted. This in return promotes confidence to the user that significant data was not modified and the sender can be fully authenticated as a trusted entity. 
	However Minematsu, Sun and Miranda does not explicitly teach  - creating a modified copy of the second dataset using the mixer number and the mixing function, - hashing the modified copy of the second dataset using the hash function,
	Wherein Brasfield teaches - creating a modified copy of the second dataset using the mixer number and the mixing function, (Par. (0097-0100) “the regional storage system 110 can assign different random numbers for [..] the accessed copy. [..] the regional storage system 110 can generate a modified copy of File A.sub.1 (File A2) and generate a version identifier [V.sub.2] to append to the file identifier [..] the regional storage system 110 generates a modified copy of File A.sub.3 (File A.sub.4) and generates yet another version identifier [V.sub.4] including a random number from a predefined range of numbers. [..] the regional storage system 110 generates a modified copy of File A.sub.4 (File A.sub.5) and generates yet another version identifier [V.sub.5] including a random number from the predefined range of numbers.”; creating a modified copy of the second dataset (generates a modified copy of FileA.sub.4, FileA.sub.3) using the mixer number (including a random number)), (Par. (0056) “include additional information including, for example, file metadata, ownership data, encryption data, reference identifier data, etc.”; and mixing function (encryption))
- hashing the modified copy of the second dataset using the hash function, (Par. (0022-0023) “a hash ring) capable of determining a location on which a copy of the digital content item is stored [..] e.g., hash values). Based on the reference identifier associated with the received data request, the regional storage system can identify a node within the hash ring capable of processing the data request and identifying a potential location (e.g., an owner node) of a copy of a requested digital content  [..] the copy of the digital content item is located on the intermediate cache layer. For example, where the regional storage system fails to identify a copy of the digital content item on a data center of the intermediate caching layer, the regional storage system can directly access the remote storage system to generate and store a copy [ ”; hash the modified copy (hash associated with copy))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Brasfield within the teachings of Minematsu, Sun and Miranda to include - creating a modified copy of the second dataset using the mixer number and the mixing function, - hashing the modified copy of the second dataset using the hash function because of the analogous concept of using mixer number and encryption functions to verify various datasets. Brasfield includes a process in which a modified copy is created of a second dataset using a mixer number and function as well as a hash of that modified copy is created. This is important because by implementing a hashing function to an already created copy of the data it provides an extra level of secure protection. This discourages attackers from intercepting or altering the dataset at its source because only the modified copy is created then hashed. This processed linked with a mixer number creates difficulties from possible unauthorized entities to not only intercept the dataset but makes it unpredictable to forge or alter the data because of the mixer number used in the process. This maintains the integrity of the system as a whole and promotes high confidence and credibility to the users.


Claim 33, 35, and 37, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Minematsu et al. (U.S Pub. No. 20120057702, hereinafter referred to as “Minematsu”), Sun et al. (U.S Pub. No. 20110246433, hereinafter referred to as “Sun”) and Miranda  et al. (U.S Pub. No. 20180367540, hereinafter referred to as “Miranda”) in further view of Tajima et al. (U.S Pub. No. 20210382817, hereinafter referred to as “Tajima”)

Regarding Dependent Claim 33 (New), the combination of Minematsu, Sun and Miranda do not explicitly teach the method according to claim 1, wherein generating the mixer number is based at least in part on a quantum phenomenon.
Wherein Tajima teaches the method according to claim 1, wherein generating the mixer number is based at least in part on a quantum phenomenon. (Par. (0036) “The random numbers generated at each of the QKD transmitter 101 and the QKD receiver 201 are subjected to predetermined randomness test by the randomness test sections 102 and 202 as described later,”; generating the mixer number (random numbers generated)) based on quantum phenomenon (QKD receiver)), (Par. (0002) “safely generating such shared secret random number, a key generation technique such as Quantum Key Distribution (QKD) is known. In addition, it is necessary to guarantee the randomness of the shared random number”; quantum phenomenon (QKD)), (Par. (0040) “the QKD transmitter 101 transmits optical pulses of single-photon level modulated in phase according to random numbers, to the QKD receiver 201 through the quantum channel Qch. There are several proposals for QKD scheme. For instance, the BB84 method using four quantum states is widely known”; quantum phenomenon (quantum states/quantum channels))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tajima within the teachings of Minematsu, Sun and Miranda to include generating the mixer number is based at least in part on a quantum phenomenon because of the analogous concept of message verification between multiple parties. Tajima include a process in which a quantum phenomenon is used to generate a mixer number, this is important because it discourages possible attackers due to the complexity and high unpredictability of quantum computing.

Regarding Dependent Claims 35 and 37, claims 35 and 37 recites similar limitations to dependent claim 33 and the teachings of Minematsu, Sun, Miranda and Tajima address all the limitations discussed in claim 33 and are thereby rejected under the same grounds. 

Claim 34, 36, and 38, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Minematsu et al. (U.S Pub. No. 20120057702, hereinafter referred to as “Minematsu”), Sun et al. (U.S Pub. No. 20110246433, hereinafter referred to as “Sun”), Miranda  et al. (U.S Pub. No. 20180367540, hereinafter referred to as “Miranda”) and Tajima et al. (U.S Pub. No. 20210382817, hereinafter referred to as “Tajima”) in further view of Welch et al. (U.S Pub. No. 20110116096, hereinafter referred to as “Welch”)

	Regarding Dependent Claim 34 (New), the combination of Minematsu, Sun and Miranda do not explicitly teach he method according to claim 33, wherein generating the mixer number is based at least in part on which of two Young's slits a photon uses to pass through a plate.
Wherein Welch teaches the method according to claim 33, wherein generating the mixer number is based at least in part on which of two Young's slits a photon uses to pass through a plate. (Par. (0105) “can be applied as a quasi-random binary +/- number generator wherein, for a sequence of a plurality of single photons or particles caused to impinge onto the second screen,”; generating mixer number is based at least in part of two Young slits a photon( random number is generated corresponding to photons)), (Par. (0012-0013) “he result of measuring which slit of a double slit system a photon passed, while not destroying the interference pattern. However, it is noted that the interference pattern is altered by the Mittelstaedt et al. approach. That is, the act of observing which slit a photon passed increases uncertainty in the photon momentum [..] The idea involves placing a plate containing double slits on rollers so that if a particle passes through one slit thereof, it will transfer momentum to the plate in one direction, and if it passes through the other slit momentum will be transferred to the plate in the opposite direction.”; slits a photon uses to pass through plate))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Welch within the teachings of Minematsu, Sun, Miranda and Tajima to include generating the mixer number is based at least in part on which of two Young's slits a photon uses to pass through a plate because of the analogous concept of message verification between multiple parties. Welch includes a process generating the mixer number is based at least in part on which of two Young's slits a photon uses to pass through a plate, this is important because it creates an enhance layer of secure protection for the system because the random number or mixer number used in communication is generated in such a complex way that it becomes difficult to modify or alter.
Claims 36 and 38 recite similar limitations as claim 34 and rejected based on the same rational as claim 34 above. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

HANSEN MADS (WO No. 03007228) “ENCRYPTION PROTOCOL”. Considered this reference because it was included in the IDS as well as it addressed hashing techniques using encryption functions as well as common concepts similar to the instant application using mixer numbers and the transmitting of information to identify a sender.

Hars; Laszlo (U.S Pub. No. 20180176011) “METHOD AND SYSTEM FOR GENERATION OF CIPHER ROUND KEYS BY BIT-MIXERS”. Considered this application because it relates to similar principles of the instant application by using mixer numbers and XOR functions with datasets to enhance cryptographic operations

JARCHAFJIAN; Harout (U.S Pub.  No. 20180324152) “SECURELY RECOGNIZING MOBILE DEVICES”. Considered this application because it addressed similar concepts such as a mixer number, and the comparison of hash value of multiple datasets as well as the mixing of a message and mixer number with an identification component in the verification process.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./            Examiner, Art Unit 2497                                                                                                                                                                                            /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497